Citation Nr: 1218528	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  09-42 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran had active duty service from March 1969 to December 1971. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, CA, which implemented the February 2008 Board decision granting service connection for, among other things, bilateral hearing loss.  The RO assigned a noncompensable rating for bilateral hearing loss, effective January 6, 2003, and the Veteran appealed the assigned initial rating. 

The Veteran testified before the undersigned at a Board hearing at the local RO (Travel Board); a transcript of that hearing is of record.  

At his Board hearing, the Veteran submitted additional medical evidence along with a waiver of review by the AOJ.  38 U.S.C.A. § 20.1304 (2011).  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are not relevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

During the pendency of the appeal, the Veteran submitted private audiology reports dated in March 2009 and January 2012.  However, the results of the March 2009 and January 2012 private audiograms were provided in graphic representations without interpretation as to the exact puretone thresholds found at the appropriate frequencies.  See Kelly v. Brown, 7 Vet. App. 471 (1995) (the Board should not discount audiograms just because they are in graphical form and can remand uninterpreted audiograms for interpretation).  In addition, it was unclear whether speech discrimination testing was conducted using the Maryland CNC test.  See    38 C.F.R. § 4.85(a) (the controlled speech discrimination test administered by a state-licensed audiologist must be the Maryland CNC Test).  
VA is required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim.  See 38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (2011).  As part of this duty, if further clarification of certain evidence is essential for a proper appellate decision, the Board shall remand the case to the RO, specifying the action to be undertaken.  See 38 C.F.R. § 19.9(a).  In fact, the U. S. Court of Appeals for Veterans Claims (Court) recently held that, pursuant to 38 U.S.C. § 5103A(a), when a private examination report "reasonably appears" to contain information necessary to properly decide a claim but is "unclear" or "not suitable for rating purposes," and the information reasonably contained in the report otherwise cannot be obtained, VA has a duty to either (1) ask the private examiner to clarify the report, (2) request that the claimant obtain the necessary information to clarify the report, or (3) explain why such clarification is not needed.  This duty should be undertaken when the burden on VA in obtaining this missing information is minimal.  See Savage v. Shinseki, 24 Vet. App. 259, 263-64 (2011). Therefore, clarification of the March 2009 and January 2012 private audiograms is required.
 
Additionally, in reviewing the results of the January 2012 private audiogram, it appears that the Veteran's bilateral hearing loss had worsened, at least at some audiometric frequencies, since his last VA examination.  In light of such apparent worsening of the claimed bilateral hearing loss issue on appeal, the Board finds that such should be remanded at this time in order to afford the Veteran an additional VA audiologic examination to ascertain the current nature and severity of that disability.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

During his February 2012 VA Board hearing, the Veteran requested that he be examined by an audiologist who did not previously examine him.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran complete any appropriate authorizations for release of medical information so that the RO/AMC can contact the examiners who conducted the March 209 and January 2012 private audiograms for purposes of interpretation of the graphical audiogram.  

a)  After obtaining any appropriate authorizations for release of medical information, the RO/AMC must ask the March 2009 and January 2012 private audiological examiners (i) to provide exact numbers in decibels for the puretone thresholds for each ear at the appropriate frequencies (500, 1000, 2000, 3000, and 4000 Hertz); and (ii) to clarify whether speech discrimination testing was conducted using the Maryland CNC test; and if so, to report such findings. 

b) The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the information on his own and submit it to the RO/AMC.

2.  Schedule the Veteran for a VA audiologic examination with a VA examiner who has not previously examined the Veteran in order to determine the current nature and severity of the Veteran's bilateral hearing loss.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail. 

Following a claims file review, the examiner should examine the Veteran.  Such results of that examination should be reported in detail.  That examination report should also discuss the Veteran's lay complaints of hearing loss and its effect on his activities of daily living and occupational functioning.  The examiner should also address the findings of the private audiology reports dated in March 2009 and January 2012 and reconcile any differences.

3.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's increased evaluation claim for bilateral hearing loss.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



